UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1023


GLEN E. SHREWSBURY,

                Plaintiff - Appellant,

          v.

MICHAEL J. ASTRUE, Commissioner of Social Security,

                Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. R. Clarke VanDervort,
Magistrate Judge. (1:08-cv-00840)


Submitted:   May 20, 2010                  Decided:   May 26, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Glen E. Shrewsbury, Appellant Pro Se. Lori Riye Karimoto,
Assistant Regional Counsel, Philadelphia, Pennsylvania; Fred B.
Westfall, Jr., Assistant United States Attorney, Charleston,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Glen    E.       Shrewsbury         seeks       to     appeal    the    magistrate

judge’s order affirming the final decision of the Commissioner

of Social Security that Shrewsbury is not entitled to benefits.

We   dismiss     the     appeal         for    lack       of     jurisdiction         because    the

notice of appeal was not timely filed.

               When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                                        This

appeal period is “mandatory and jurisdictional.”                                       Browder v.

Dir., Dep’t of Corr., 434 U.S. 257, 264 (1978) (quoting United

States v. Robinson, 361 U.S. 220, 229 (1960)).

               The district court’s order was entered on the docket

on   September        30,       2009.        The    notice       of    appeal    was     filed    on

December 4, 2009.               See Fed. R. App. P. 4(d).                 Because Shrewsbury

failed    to    file        a    timely      notice       of     appeal    or    to    obtain    an

extension      or     reopening         of    the       appeal      period,     we    dismiss    the

appeal.     We dispense with oral argument because the facts and

legal    contentions            are     adequately         presented       in    the    materials




                                                    2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3